UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT ISADORE RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cr-00040-JPB-DJJ-1)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Isadore Richardson, Appellant Pro Se.       Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Isadore Richardson appeals the district court’s

order denying relief on his motion seeking a reduction in his

sentence,   18    U.S.C.   § 3582(c)      (2006).     We    have    reviewed     the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Richardson,      No.   3:05-cr-00040-JPB-DJJ-1       (N.D.W.       Va.    Jan.   28,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented      in     the   materials

before   this    court   and   argument    would    not    aid   the     decisional

process.



                                                                           AFFIRMED




                                       2